UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 16, 2015 Eagle Bulk Shipping Inc. (Exact name of registrant as specified in its charter) Republic of the Marshall Islands 001-33831 98-0453513 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS employer identification no.) 477 Madison Avenue New York, New York (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code): (212) 785-2500 (Former Name or Former Address, if Changed Since Last Report): None Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07. Submission of Matters to a Vote of Security Holders. On December 16, 2015, Eagle Bulk Shipping Inc. (the “Company”) held its Annual Meeting of Shareholders (the “Annual Meeting”). There were a total of 38,232,054, shares of the Company’s common stock outstanding and entitled to vote at the Annual Meeting. A total of 37,078,628 shares of the Company’s common stock, constituting a majority of the Company’s outstanding shares of common stock entitled to vote at the Annual Meeting, were represented at the Annual Meeting either in person or by proxy. At the Annual Meeting, the Company’s shareholders voted on the following matters and cast their votes as described below. 1.The following persons were elected as directors of the Company to serve until the Company’s 2016 Annual Meeting of Shareholders and until his or her respective successor is elected and qualified or until his or her earlier death, resignation, retirement, disqualification or removal, by the following number of votes: Nominee Votes For Votes Withheld Broker Non-Votes Randee E. Day Justin A. Knowles Paul M. Leand Jr. Stanley H. Ryan Bart Veldhuizen Gary Vogel Gary Weston 2.The ratification of the appointment of Deloitte & Touche LLP as the independent registered public accounting firm to audit the financial statements of the Company and its subsidiaries for the fiscal year ending December 31, 2015, was approved by the following number of votes: Votes For Votes against Abstentions Broker Non-Votes — There were no broker non-votes. 3.To approve, on an advisory, non-binding basis, the compensation of the Company’s named executive officers. Votes For Votes against Abstentions Broker Non-Votes 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EAGLE BULK SHIPPING INC. (registrant) Dated: December 18, 2015 By: /s/ Adir Katzav Name: Adir Katzav Title: Chief Financial Officer 3
